Case 4:20-cv-03968 Document 1-5 Filed on 11/20/20 in TXSD Page 1 of 2




         Exhibit D
PRODUCTS                                                                                                   http://www.iljindiamond.com/eng/product/prd_info.jsp?cd=102930
                             Case 4:20-cv-03968 Document 1-5 Filed on 11/20/20 in TXSD Page 2 of 2
           KOR   ENG   CHN   JPN                                                                                                                        SITEMAP      CONTACT US   CYBER AUDIT OFFICE




                                                                                                                                                                           ILJIN GROUP




           PCD

           PCBN

           Diamond Powder
                                              Polycrystalline Diamond Compact

           CBN Powder

           Tungsten Carbide
                                                                                                                                   1/3

           PDC


             PDC
                                                                                                                           Catalog                                MSDS/ROHS



                                                                                                                           Contacts Us                            Q&A




                                          PDC products of ILJIN Diamond have excellent durability, wear resistance, impact resistance and thermal resistance, saving the total drilling time.


                                          They contribute to increasing injection efficiency, reducing costs and enhancing productivity in the Oil & Gas industry.



                                          Process

                                          Drilling



                                          Workpiece

                                          Downhole (Oil & Gas)




                                                                                                                                                                            ILJIN FAMILY




1 of 1                                                                                                                                                                                     9/4/2020, 7:25 AM
